Per Curiam.
Plaintiff, a customer in defendant’s department store, was injured while ascending an ordinary stairway when she was pushed by other customers constituting part of a large crowd. We find no evidence of defendant’s negligence in this case. There was no proof of notice that the stairway in question was continually *62crowded or any other proof to show the necessity for guards at the point in question. The case of Newberg v. Macy & Co., Inc. (App. Term, 1st Dept., Jan. 1930, N. Y. L. J. Feb. 19, 1930, p. 2540; affd., 228 App. Div. 804) is distinguishable in that there was proof of continual crowding at the point of the accident which was the entrance to a mechanical escalator. At an ordinary stairway, at least in the absence of proof of the continual presence of crowds creating a dangerous condition there, it is not negligence for a storekeeper to fail to have guards to regulate customers.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur. Present — Levy, Hammer and Callahan, JJ.